        Case 1:17-cv-02989-AT Document 683 Filed 12/17/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.,                )
                                      )
      Plaintiffs,                     )
                                      )      CIVIL ACTION FILE
v.
                                      )
                                             NO. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al.,           )
                                      )
      Defendants.                     )
                                      )

           NOTICE OF WITHDRAWAL OF ANDREW SWINDLE

      Comes now Counsel for State Defendants and pursuant to Rule 83.1(E)(2),

hereby submits this Notice of Withdrawal of Andrew M. Swindle as Attorney of

Record who is no longer with the firm Robbins Ross Alloy Belinfante Littlefield

LLC in the above matter. This notice is effective upon filing.

      Respectfully submitted this 17th day of December, 2019.


                                /s/ Josh Belinfante
                                Josh Belinfante
                                Georgia Bar No. 047399
                                Vincent R. Russo
                                Georgia Bar No: 242628
                                Brian E. Lake
                                Georgia Bar No. 575966
                                Alexander Denton
                                Georgia Bar No. 660632
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th Street, NW
Case 1:17-cv-02989-AT Document 683 Filed 12/17/19 Page 2 of 3




                     Atlanta, GA 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250
         Case 1:17-cv-02989-AT Document 683 Filed 12/17/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing

NOTICE OF WITHDRAWAL OF ANDREW M. SWINDLE with the Clerk of

Court using the CM/ECF system, which will automatically send counsel of record

e-mail notification of such filing.

      This 17th day of December, 2019.



                                        /s/ Josh Belinfante
                                        Josh Belinfante
                                        Georgia Bar No. 047399
